Hoar, J.
This case comes before us by an appeal from a judgment rendered by a justice of this court on a demurrer. This is irregular; the proper mode, in actions at common law, being by bill of exceptions, where the case is not reserved. But, the appeal having been allowed by the justice who rendered the judgment, we have examined the questions presented, and are of opinion that the judgment sustaining the demurrer was right.
The declaration is in tort for slander, by orally imputing insanity to the plaintiff. We are aware of no authority for maintaining such an action, without the averment of special damage. The authorities upon which the plaintiff relies are both cases of libel. The King v. Harvey, 2 B. & C. 257. Southwick v. Stevens, 10 Johns. 443. An action for oral slander, in charging the plaintiff with disease, has been confined to the imputation of such loathsome and infectious maladies as would make him an object of disgust and aversion, and banish him from human society. We believe the only examples which adjudged cases furnish are of the plague, leprosy and venereal disorders.
In addition to this vital objection in matter of substance, the declaration fails to set forth the supposed cause of action in substantial conformity with the requirements of the statute; and contains many superfluous allegations, which are manifestly irrelevant, impertinent and scandalous. Appeal dismissed